Per Curiam.

The question before this court is whether the Court of Appeals correctly held that the appellee had suffered a compensable injury when the alleged injury developed gradually over an extended period of time. The issue presented in this cause is not one of first impression *410because the facts and issues presented here are essentially the same as those raised in Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222.
In Bowman, supra, as in the instant cause, the claimant could not point to a specific incident which eaused the ailment complained of, nor could he deny that his disability was the result of a gradually worsening condition. Therefore, we find that Bowman is controlling herein.
Accordingly, the judgment of the Court of Appeals is reversed.

Judgment reversed.

HbebeRt, W. Brown, P. Brown arid Holmes, JJ., concur.
Celebrezze, C. J., Sweeney and Looher, JJ., dissent on the basis of the dissenting opinion of Sweeney, J., in Bowman v. National Graphics Corp. (1978), 55 Ohio St. 2d 222, 226.